Citation Nr: 1455394	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating for bilateral hearing loss in excess of 20 percent from August 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to August 2007.  He also had a period of active duty for training from January 1979 to May 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The September 2007 decision granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating effective September 1, 2007.  After the Veteran appealed the initial rating, a February 2010 rating decision increased the rating to 20 percent effective August 6, 2009.

In September 2012, the Board denied entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to August 6, 2009, but remanded the issue of entitlement to a rating for bilateral hearing loss in excess of 20 percent from August 6, 2009, for further development.  Accordingly, this decision will only address entitlement to a rating in excess of 20 percent from August 6, 2009.


FINDING OF FACT

Since August 6, 2009, the Veteran's bilateral hearing loss has been no worse than Level V in either ear.


CONCLUSION OF LAW

Since August 6, 2009, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim of entitlement to a higher initial rating for bilateral hearing loss stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including the Veteran's service treatment records, statements from the Veteran, and VA audiological examinations.  A January 2013 VA audiological examination is adequate for deciding the claim as the report contains sufficient evidence by which to evaluate the Veteran's hearing loss in the context of the rating criteria.

The Board notes that the actions requested in the September 2012 remand have been undertaken.  An additional VA examination was conducted in January 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Veteran is seeking an initial rating in excess of 20 percent after August 6, 2009, for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pursuant to the Board's remand instructions, the Veteran was afforded a VA audiological examination in January 2013.  This is the most probative evidence for the rating period under consideration.  During the examination, the Veteran reported having difficulty hearing when using the telephone or being spoken to in the car.  No occupational impairment was noted.

The January 2013 audiogram showed pure tone thresholds of 60, 70, 65, and 75 decibels in the right ear at 1000, 2000, 3000, and 4000 Hertz, for an average hearing threshold level of 68 decibels.  The audiogram showed pure tone thresholds of 55, 75, 65, and 70 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, for an average hearing threshold level of 66 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 92 percent in the left ear.

As the Veteran's pure tone threshold at each of the specified frequencies is 55 decibels or more, his hearing must be rated using Table VI or Table VIA, whichever results in a higher numeral.  38 C.F.R. § 4.86(a).

Applying the results from both audiograms to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a zero percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Thus, this manner of evaluation does not result in a higher rating as the current rating is 20 percent.

Applying the results from both audiograms to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in both ears.  Where hearing loss is at Level V in both ears, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  This manner of evaluation also does not result in a higher rating as the current rating is already assigned as 20 percent.

The findings on examination are more probative than lay contentions as to the extent of hearing loss.  The VA examination discussed above was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The examiner's report included the reported effects of the Veteran's hearing loss on his daily activities and occupational functioning.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.

The Veteran's troubles hearing on the telephone and in the car are effects of his hearing loss, and while not specifically mentioned in the rating criteria, are not exceptional as the rating criteria contemplate the effects of impaired hearing.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In summary, the evidence of record fails to demonstrate that the Veteran is entitled to a rating in excess of 20 percent for bilateral hearing loss for the period after August 6, 2009.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

An rating for bilateral hearing loss in excess of 20 percent from August 6, 2009, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


